Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Election/Restriction filed on January 5, 2022 is acknowledged.  Claims 1-98, 103, 108, 111, 118-119, 121 were canceled, claims 99-100, 105-107, 109-110 were amended and claims 127-134 were newly added.  Claims 99-102, 104-107, 109-110, 112-117, 120, 122-125, 127-134 are pending in the instant application.

Election/Restrictions
Applicant elected with traverse Shock from List I, ACE inhibitor from List II, 2.5 ng/kg/min from List III and a period of at least 24 hours from List IV in the response filed November 23, 2021.  Applicants argue that  there is no serious search burden.  Applicants arguments have been fully considered but not found persuasive.  As stated in the restriction requirement, there is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:   Each species requires a different field of search and different search terms and databases because each species from Lists I-IV possesses a distinct element not possessed by the other species. Each species from Lists I-IV are distinct and require separate searches.  Species of List I are distinct patient populations that have different pathological mechanisms and modes of treatment.  Species of List II are distinct in that each drug has a different structure, function and use and thus requires a separate search.  After further consideration, the election of species regarding Lists III-IV is hereby withdrawn.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. 
The restriction is deemed proper and made final in this office action.  Claims 104-107, 113-117 are withdrawn as being drawn to a non-elected species.  Claims 99-102, 109-110, 112, 120, 122-125, 127-134 are examined on the merits of this office action. 




Claim Objections
Claim 109 is objected to for the following reason:  Claim 109 claims “The method of claim 99, wherein the human patient is receiving angiotensin II at rate of 5 ng/kg/min to 20 ng/kg/min prior to administering angiotensin II at a rate of 5 ng/kg/min or less”.  A suggested amendment includes “ wherein the human patient was receiving angiotensin II at a rate of 5 ng/kg/min to 20 ng/kg/min prior to administering angiotensin II at a rate of 5 ng/kg/min or less”.

Claim 110 is objected to for the following reason:  Clam 110 claims “The method of claim 99, wherein the human patient is receiving angiotensin II at rate of 10 ng/kg/min to 20 ng/kg/min prior to administering angiotensin II at a rate of 5 ng/kg/min or less”.  A suggested amendment to claim 110 is “ wherein the human patient was receiving angiotensin II at a rate of 10 ng/kg/min to 20 ng/kg/min prior to administering angiotensin II at a rate of 5 ng/kg/min or less”.  

Claim 128 is objected to for the following informality: Claim 128 claims “The method of claim 127, wherein the human patient is receiving angiotensin II at rate of 5 ng/kg/min to 20 ng/kg/min prior to administering angiotensin II at a rate of 1 ng/kg/min…”.  A suggested amendment includes “ wherein the human patient was receiving angiotensin II at a rate of 5 ng/kg/min to 20 ng/kg/min prior to administering angiotensin II at a rate of 1 ng/kg/min…”.

Claim 129 is objected to for the following reason: Claim 129 claims “The method of claim 127, wherein the human patient is receiving angiotensin II at rate of 10 ng/kg/min to 20 ng/kg/min prior to administering angiotensin II at a rate of 1 ng/kg/min.  A suggested amendment to claim 129 is “ wherein the human patient was receiving angiotensin II at a rate of 10 ng/kg/min to 20 ng/kg/min prior to administering angiotensin II at a rate of 1 ng/kg/min…”.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims  99-102, 109-110, 112, 120, 122-125, 127-134  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 99 claims “A method of treating hypotension in a human patient that has received an angiotensin converting enzyme inhibitor (ACE inhibitor) within a preceding period of time of up to seven days, comprising: administering to the patient a composition comprising angiotensin II, wherein the angiotensin II is administered at a rate of less than 5 ng/kg/min”.  There is some confusion regarding the limitation of a “preceding period of time of up to seven days”.  This limitation can be interpreted in two ways and thus raises ambiguity.  The first interpretation is that the subject has to have been administered an ACE inhibitor at some point within 7 days before administering the ANGII but does not exclude the ACE inhibitor being administered more than seven days just as long as there has been an administration within the seven days before.  A second interpretation can be that the subject can only have been administered an ACE inhibitor no more than seven days before.  Applicant should clarify this point confusion as it is unclear what the metes and bounds are with regards to when the ACE had to have been administered.  For examination purposes, the limitation is being interpreted as the subject has to have been administered an ACE inhibitor at some point within 7 days before administering the ANGII but does not exclude the ACE inhibitor being administered more than seven days just as long as there has been an administration within the seven days before.  Furthermore, the limitation does not exclude administering of the ACE inhibitor during or after angiotensin II.
Claims 100-102, 109-110, 112, 120, 122-125 and 127-133 are also rejected due to their dependence on claim 99 and not further clarifying this point of confusion.
A method of treating hypotension in a human patient that is receiving angiotensin II at a rate of 5 ng/kg/min to 20 ng/kg/min and has received an angiotensin converting enzyme inhibitor (ACE inhibitor) within a preceding period of time of up to seven days, comprising: titrating the rate of administration of angiotensin II to 2.5 ng/kg/min or less.”  There is some confusion regarding the limitation of a “preceding period of time of up to seven days”.  This limitation can be interpreted in two ways and thus raises ambiguity.  The first interpretation is that the subject has to have been administered an ACE inhibitor at some point within 7 days before administering the ANGII but does not exclude the ACE inhibitor being administered more than seven days just as long as there has been an administration within the seven days before.  A second interpretation can be that the subject can only have been administered an ACE inhibitor no more than seven days before.  Applicant should clarify this point confusion as it is unclear what the metes and bounds are with regards to when the ACE had to have been administered.  For examination purposes, the limitation is being interpreted as the subject has to have been administered an ACE inhibitor at some point within 7 days before administering the ANGII but does not exclude the ACE inhibitor being administered more than seven days just as long as there has been an administration within the seven days before.  Furthermore, the limitation does not exclude administering of the ACE inhibitor during or after angiotensin II.
Claim 99 additionally claims the limitation of “5 ng/kg/min or less”. this limitation is confusing with regards to what is meant by “or less”.  It is unclear if the “or less” is referring to the amount being administering or the time at which it is administered.   Furthermore, there is no requirement that the ANG2 is administered over a certain period of time.   For examination purposes, the “or less” can be interpreted as the amount and/or the time at which the ANGII is administered.  Applicant should clarify this point of confusion.  
Claims 109-110 and 130 also claim “or less” following the amount to be administered.  As stated above, this limitation is confusing with regards to what is meant by “or less”.  It is unclear if the “or less” is referring to the amount being administering or the time at which it is administered.   Applicant should clarify this point of confusion.
Claims 100-102, 109-110, 112, 120, 122-125, 130, 132-133 are also rejected due to their dependence on claim 99 and do not further clarifying these points of confusion.
Regarding claim 120, the phrase "such as" found in “a)” following “for 1 to 11 days” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 102 is dependent on claim 99 and claims “wherein the human patient is not receiving a vasopressor”.  As evidenced by Chawla, Angiotensin II is a “rescue vasopressor” and claim 99 requires administering ANG II to the patient.  Thus,  claim 102 is considered ambiguous given that the patient of claim 102 is required to be taking a vasopressor.  Applicant should clarify this point of confusion.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 102 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 102 is dependent on claim 99 and claims “wherein the human patient is not receiving a vasopressor”.  As evidenced by Chawla, Angiotensin II is a “rescue vasopressor” and claim 99 requires administering ANG II to the patient.  Thus,  claim 102 does not further limit the scope of claim 99.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 99, 112, 120, 122-124, 127, 130 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hodsman (BRITISH MEDICAL JOURNAL VOLUME 286 12 MARCH 1983).
As stated above, for examination purposes, the limitation of “a preceding period of time of up to seven days” is being interpreted as the subject has to have been administered an ACE inhibitor at some point within 7 days before administering the ANGII but does not exclude the ACE inhibitor being administered more than seven days just as long as there has been an administration within the seven days before.  Furthermore, the limitation does not exclude administering of the ACE inhibitor during or after angiotensin II.  Furthermore, regarding the limitation of “a rate of 5 ng/kg/min or less”, this limitation is confusing with regards to what is meant by “or less”.  It is unclear if the “or less is referring to the amount being administering or the time at which it is administered.   Furthermore, there is no requirement that the ANG2 is administered over a certain period of time.   For examination purposes, the “or less” can be interpreted as the amount and/or the time at which the ANGII is administered.  
Hodsman teaches administering 2 ng/kg/min of Angiotensin II to a patient that received an ACE (on the same day and within 20 minutes, see figure on page 833, bottom of page) inhibitor to increase blood pressure (see “Case Reports”, page 833, left column).  Hodsman teaches “Immediately before captopril was given plasma active renin concentration was 575 mU/l, serum sodium concentration 137 mmol/l, and serum creatinine concentration 136 ,.emol/l (154 mg/100 ml). Her blood pressure started to fall shortly after an oral dose of 6.25 mg captopril and reached a nadir of 48/44 mm Hg after 27 minutes. She became profoundly drowsy until blood pressure was restored by an infusion of angiotensin II (2 
Regarding claim 102, the patient of Hodsman is not taking a vasopressor prior to administration of ANGII (see “case report”, page 833, left column, “Case 1”).
Regarding claim 112, the ACE inhibitor of Hodsman is captopril (Case Report, “Case 1”).
Regarding claim 120, the composition is administered continuously for less than six hours (see “Case 1”, two hours).
Regarding claim 122, the composition is administered intravenously (see page 832, right hand column, second paragraph, “intravenous cannula”).
Regarding claims 123-124 , the Case 1 patient of Hodsman had a MAP of 45 which is less than 70 and 65 mm Hg.
Regarding claim 127, Hodsman teaches administering at a rate of 2 ng/kg/min which meets the limiations of 1-5 ng/kg/min (see Case 1 Report, page 833).
Regarding claim 130, the limitation of “a target mean arterial pressure” is not defined and thus any end blood pressure that is increased as compared to prior to administering, meets the limitations of “a target mean arterial pressure”.  Hodsman teaches administering 2 ng/kg/min and achieving increased blood pressure which meets a target blood pressure (see Figure below “Case 1” and the end blood pressure of approximately 160/100.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 99-101, 109-110, 112, 120, 122-125 and 127-134 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chawla (Chawla et al. Critical Care 2014, 18:534) in view of Chawla* (US9220745 B2),  Hodsman (BRITISH MEDICAL JOURNAL VOLUME 286 12 MARCH 1983) and Eyraud (Anesth Analg 1998;86:259-63).
Chawla teaches a method of treating distributive shock comprising administering Angiotensin II (ATII) for treatment of hypotension despite catecholamine and vasopressin therapy (see Abstract).   ATII was started at a dose of 20 ng/kg/min, and titrated for a goal of maintaining a mean arterial pressure 
Chawla is silent to wherein the patient has received an ACE inhibitor within a time of 7 days prior to administering ANGII and does not specifically state that the MAP is less than 65 mmHg.
However, Chawla* teaches a method of maintaining MAP of 65 mmHg or higher in a patient suffering from hypotension comprising administering Angiotensin II to the patient (see claim 4).  Chawla* teaches wherein the goal is to administer a dose of Ang II effective to raise blood pressure to a MAP of 65 mmHg or above. Chawla* teaches wherein the patient is suffering from shock (see claim 7).  Chawla* teaches ATII was started at a dose of 20 ng/kg/min (see column 10, lines 47-50), and titrated for a goal of maintaining a mean arterial pressure (MAP) of 65 mmHg (see Column 11, lines 6-11). The infusion (either ATII or placebo) was continued for 6 hours then titrated off (see column 11, lines 1-4). The primary endpoint was the effect of ATII on the standing dose of norepinephrine required to maintain a MAP of 65 mmHg.  
Hodsman teaches administering 2 ng/kg/min of Angiotensin II to a patient that received an ACE (on the same day and within 20 minutes, see figure on page 833, bottom of page) inhibitor to increase blood pressure (see “Case Reports”, page 833, left column).  Hodsman found that infusion of angiotensin II is fully effective in immediately restoring and maintaining blood pressure” in patients that received ACE inhibitors (see page 834, left column, paragraph 6).
chronically use ACE inhibitors with Ang II due to hypotension with anesthesia is helpful in restoring blood pressure (see Abstract, “implications”). Eyraud teaches that “several reports have warned of profound hypotensive episodes occurring in patients receiving ACE1 long-term therapy, particularly during the induction of anesthesia and during surgical procedures involving major body fluid shifts (see first paragraph, left column, page 259).  Eyraud teaches ACE inhibitors were stopped 12 hours before surgery thus meeting the limitation of being administered 24 hours-72 hours.
It would have been obvious before the effective filing date of the claimed invention to treat hypotension in patients with shock that have previously been treated (at any time point including one hour to 72 hours before administering Ang II) with ACE inhibitors.  One of ordinary skill in the art would have been motivated to do so given that Ang II treatment in raising blood pressure in patients on ACE inhibitors is often used and is effective in treating hypotension with a patient on ACE inhibitors.  There is a reasonable expectation of success given that Chawla suggests patients on ACE inhibitors (or previously treated) have enhanced sensitivity to ANGII; ANG II is routinely used (and effective) for treating hypotension with ACE inhibitor treatment (including with anesthesia) and patients on ACE inhibitors recently that have hypotension and in shock would benefit from Angiotensin II treatment due to the fact that Ang II increases blood pressure which would be therapeutically beneficial.
Regarding claims 109-110, Chawla teaches administering Ang II at a rate of 20 ng/kg/min and then titrated down to reach a MAP of 65 mmHg (see abstract, methods).  In particular, Ang II was titrated to below 5 ng/kg/min (see page 2, right hand column, last six lines).
Regarding claim 112, Hodsman teaches wherein the ACE inhibitor is captopril (see Case 1, page 833).
Regarding claim 120, Chawla teaches wherein Ang II is administered for six hours (see Abstract, results).
Regarding claim 122, Chawla teaches wherein Ang II is administered intravenously (See Title “intravenous angiotensin II….”).
Regarding claims 123-124, Chawla* teaches wherein the goal is to raise the MAP to 65 mm Hg or higher and thus, this implies that the initial MAP is less than 65 mm Hg (see abstract, claim 4 of Chawla*).
Regarding claim 125, Chawla teach treating septic shock (see Conclusions of Chawla).
Regarding claims 127-134, Chawla teaches a range of 2 to 10 ng/kg/min of ANG II (see “Conclusion”). Chawla teaches administering Ang II at a rate of 20 ng/kg/min and then titrated down to reach a MAP of 65 mmHg (which is considered a target MAP) (see abstract, methods).  In particular, Ang II was titrated to below 5 ng/kg/min (see page 2, right hand column, last six lines).  Chawla* teaches “The dose of angiotensin II which is administered to a subject in the context of multicomponent administration can be determined (titrated when used in combination with a catecholamine, vasopressin and/or methylene blue) by a method as discussed elsewhere herein. Generally, the dose of angiotensin II administered to a subject in the context of multicomponent administration is from about 1 or 1.25 ng/kg to about 20 ng/kg (see Column 4, lines 53-67, column 5, lines 1-6).  Chawla* teaches herein reducing the rate at which angiotensin II is administered comprises reducing the rate to about 1 ng/kg/min (See claim 17).  Regarding claim 131, both Chawla (see abstract, Methods) and Chawla* (see column 10-11 “drug infusion”) teach titrating down the concentration of Ang II once the target MAP is met to below 5 ng/kg/min.  Chawla and Chawla* teaching having the dosage every 10 minutes at the end of six hours.  Thus, a 5 ng/kg/min halved would meet the limitations of 2.5 ng/kg/min.  Clearly, the amount of ANGII is a result effective variable and it would have been obvious to optimize within the range taught by the prior art for the purpose of treating hypotension (See MPEP 2144.05).  
Regarding claim 100, It would have been obvious before the effective filing date of the claimed invention to determine whether the patient received an ACE inhibitor within a preceding period of time of up to seven days.  One of ordinary skill in the art would have been motivated to do so given that Chawla suggests patients on ACE inhibitors (or previously treated) have enhanced sensitivity to ANGII and this would aid in determining optimal dosing of the ANGII in the patient population. 
Regarding claim 101, treating patients on ACE inhibitors chronically and those being removed from ACE inhibitor treatment 12 hours before Ang II administration meets this limitation.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 99-101 109-110, 112, 120, 122-125, 127-134 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 11219662. Although the claims at issue are not identical, they are not patentably distinct from each other because:
The instant applicant claims “A method of treating hypotension in a human patient that has received an angiotensin converting enzyme inhibitor (ACE inhibitor) within a preceding period of time of up to seven days, comprising: administering to the patient a composition comprising angiotensin II, wherein the angiotensin II is administered at a rate if 5 ng/kg/min or less”.  The instant application further claims “wherein the preceding period of time is one hour to seventy-two hours” (claim 101); wherein the human patient is receiving angiotensin II at an initial a rate of 5 ng/kg/min to 20 ng/kg/min prior to administering angiotensin II at a rate of 5 ng/kg/min or less 9 (claims 109-110); wherein the ACE inhibitor is captopril…(see claim 112); wherein the composition is administered continuously: a) for 1 to 11 days, such as 1-6 days; or b) over a period of time selected from less than 6 hours; from 6 hours to 24 hours; or at least 24 hours (claim 120); intravenous administration (claim 122); wherein the patient has an initial mean arterial pressure of 65/70 mm Hg or less prior to administering the composition (claims 123-124); wherein the patient has sepsis, septic shock, distributive shock, or cardiogenic shock (claim 125); wherein the angiotensin II is administered at a rate of 1 ng/kg/min to 5 ng/kg/min (claim 127); wherein the human patient is receiving angiotensin II at a rate of 5/10 ng/kg/min to 20 ng/kg/min prior to administering 
US Patent No. ‘662 claims “A method of treating hypotension in a human patient that has received an angiotensin converting enzyme inhibitor (ACE inhibitor) within a preceding period of time of up to seven days, comprising: administering to the patient a composition comprising angiotensin II, wherein the angiotensin II is administered at an initial rate of 5 ng/kg/min or less, and titrating the rate up or down” (see claim 1).  US Patent No. ‘662 further claims “wherein the preceding period of time is one hour to seventy-two hours” (see claim 3); administering angiotensin II at an initial rate of 2.5 ng/kg/min (claim 4); the treatment further comprising decreasing the rate at which angiotensin II is administered (see claim 6); wherein the composition is for intravenous administration (claim 20); wherein the patient has an initial mean arterial pressure of 65 mm Hg or less prior to administering the composition (see claim 22); wherein the patient has sepsis, septic shock, distributive shock, or cardiogenic shock (claim 23); A method of treating hypotension in a human patient that has received an angiotensin converting enzyme inhibitor (ACE inhibitor) within a preceding period of time, comprising: determining whether the patient received an angiotensin converting enzyme inhibitor (ACE inhibitor) within a preceding period of time of up to seven days; and if the patient received an ACE inhibitor within the preceding period of time administering to the patient the composition comprising angiotensin II at an initial rate of 2.5 ng/kg/min (claim 24); wherein the ACE inhibitor is captopril…(see claim 2). Claims 1-24 of U.S. Patent No. 11219662 are anticipatory over instant claims 99-101, 109-110, 112, 120, 122-125, 127-134.

Claims 99-101, 109-110, 112, 120, 122-125, 127-134 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 13, 15, 17-19, 32, 35-36, 38, 42of  in view of Chawla (Chawla et al. Critical Care 2014, 18:534). 
Although the claims at issue are not identical, they are not patentably distinct from each other because:
The instant applicant claims “A method of treating hypotension in a human patient that has received an angiotensin converting enzyme inhibitor (ACE inhibitor) within a preceding period of time of up to seven days, comprising: administering to the patient a composition comprising angiotensin II, wherein the angiotensin II is administered at a rate of 5 ng/kg/min or less”.  The instant application further claims “wherein the preceding period of time is one hour to seventy-two hours” (claim 101); wherein the human patient is receiving angiotensin II at an initial a rate of 5 ng/kg/min to 20 ng/kg/min prior to administering angiotensin II at a rate of 5 ng/kg/min or less 9 (claims 109-110); wherein the ACE inhibitor is captopril…(see claim 112); wherein the composition is administered continuously: a) for 1 to 11 days, such as 1-6 days; or b) over a period of time selected from less than 6 hours; from 6 hours to 24 hours; or at least 24 hours (claim 120); intravenous administration (claim 122); wherein the patient has an initial mean arterial pressure of 65/70 mm Hg or less prior to administering the composition (claims 123-124); wherein the patient has sepsis, septic shock, distributive shock, or cardiogenic shock (claim 125); wherein the angiotensin II is administered at a rate of 1 ng/kg/min to 5 ng/kg/min (claim 127); wherein the human patient is receiving angiotensin II at a rate of 5/10 ng/kg/min to 20 ng/kg/min prior to administering angiotensin II at a rate of 1 ng/kg/min to 5 ng/kg/min (claims 128-129); wherein the patient has reached a target mean arterial pressure prior to administering angiotensin II at a rate of 5 ng/kg/min or less (claim 130); a rate of 2.5 ng/kg/min (claim 131), wherein target MAP is 65/75 mmHg (claims 132-133); A method of treating hypotension in a human patient that is receiving angiotensin II at a rate of 5 ng/kg/min to 20 ng/kg/min and has received an angiotensin converting enzyme inhibitor (ACE inhibitor) within a preceding period of time of up to seven days, comprising: titrating the rate of administration of angiotensin II to 2.5 ng/kg/min (claim 134).
US Co-pending 16/604851 claims “A method of treating hypotension in a human patient, comprising: measuring a ratio of blood concentration of angiotensin I to blood concentration of angiotensin II in a sample from the patient and identifying a patient having a blood concentration of 
It would have been obvious before the effective filing date of the claimed invention to titrate the amount of Ang II starting with a higher does and tapering to the lowest effective dose to achieve optimal 
The amount of ANGII is a result effective variable and it would have been obvious to optimize within the range taught by the prior art for the purpose of treating hypotension (See MPEP 2144.05).  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829. The examiner can normally be reached Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERINNE R DABKOWSKI/Examiner, Art Unit 1654